Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on February 7, 2022 has been received and entered. Claims 1-4, 7, 9, 10, and 12-15 have been amended. Claims 1-15 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 has been considered by the examiner.  Please see attached PTO-1449.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on March 18, 2019 (KR 10-2019-0030770).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Allowable Subject Matter
Claims 7, 8, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Basu et al. (US Pub. No. 2022/0029815).

Referring to claim 1, Basu et al. teaches a method of storing off-chain data, the method comprising: 
collecting a plurality of transactions for a plurality of data objects (The digital ledger that records the transactions in a chain using a mathematical hierarchy is called a blockchain, see Basu et al., Para. 27. The term "block" means a record in a continuously growing list of ordered records that comprise a blockchain. In an embodiment, a block comprises a collection of confirmed and validated transactions, plus a nonce, see Basu et al., Para. 39, collecting transactions reported to the blockchain network into a "block", see Basu et al., Para. 27, 
the transaction includes the following without limitations: (i) the id of the client (client_id); (ii) the amount of storage (amt_storage); (iii) the number of reads (num_reads); (iv) the number of writes (num_writes); (v) a params field for any additional requirements allowing for flexibility, see Basu et al., Para. 94);
creating a root transaction on the basis of a Merkle root of a Merkle tree created based on the collected transaction (A blockchain, originally block chain, is a growing list of records, called blocks, that are linked using cryptography. Each block contains a cryptographic hash of the previous block, a timestamp, and transaction data (generally represented as a Merkle tree), see Basu et al., Para. 23), the root transaction having only the Merkle root to form a transaction block (the very first block in a blockchain, that is, the root of the Merkle tree, see Basu et al., Para. 52);
storing the root transaction in a blockchain storage (The mining network stores the Merkle root, see Basu et al., Para. 104. Blockchain's web/app may be configured to retrieve from the blockchain live feed or support may be provided to continuously push or stream data to blockchain storage 760 and retrieve from the blockchain storage 760, see Basu et al., Para. 127).

Referring to claim 12, Basu et al. teaches an electronic apparatus for storing off-chain data, the electronic apparatus comprising: 
an off-chain storage configured to store a plurality of data objects (Blockchain's web/app may be configured to retrieve from the blockchain live feed or support may be provided to continuously push or stream data to blockchain storage 760 and retrieve from the blockchain storage 760, see Basu et al., Para. 127); and 
a processor (one or more processors, see Basu et al., Para. 145), and a memory to store instructions, the instructions being executed by the processor to: 
collect a plurality of transactions for the plurality of data objects (The digital ledger that records the transactions in a chain using a mathematical hierarchy is called a blockchain, see Basu et al., Para. 27. The term "block" means a record in a continuously growing list of ordered records that comprise a blockchain. In an embodiment, a block comprises a collection of confirmed and validated transactions, plus a nonce, see Basu et al., Para. 39, collecting transactions reported to the blockchain network into a "block", see Basu et al., Para. 27, the transaction includes the following without limitations: (i) the id of the client (client_id); (ii) the amount of storage (amt_storage); (iii) the number of reads (num_reads); (iv) the number of writes (num_writes); (v) a params field for any additional requirements allowing for flexibility, see Basu et al., Para. 94); 
create a Merkle tree on the basis of the plurality of transactions and create a root transaction for a Merkle root of the Merkle tree (A blockchain, originally block chain, is a growing list of records, called blocks, that are linked using cryptography. Each block contains a cryptographic hash of the previous block, a timestamp, and transaction data (generally represented as a Merkle tree), see Basu et al., Para. 23), the root transaction having only the Merkle root to form a transaction block; and 
store the root transaction in a blockchain storage (The mining network stores the Merkle root, see Basu et al., Para. 104. Blockchain's web/app may be configured to retrieve from the blockchain live feed or support may be provided to continuously push or stream data to blockchain storage 760 and retrieve from the blockchain storage 760, see Basu et al., Para. 127).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view of Martino et al. (US Pub. No. 2019/0081793).
	As to claim 2, Basu et al. teaches storing the data objects in an off-chain storage (Blockchain's web/app may be configured to retrieve from the blockchain live feed or support may be provided to continuously push or stream data to blockchain storage 760 and retrieve from the blockchain storage 760, see Basu et al., Para. 127).
However, Basu et al. does not explicitly teaches an identifier of each of the data objects is  used to access each of the data objects in the off-chain storage .
Martino et al. teaches an identifier of each of the data objects is  used to access each of the data objects in the off-chain storage  (the oracle may respond by signing a special resume transaction with the response data and may reference a unique identifier that identifies the original transaction, see Martino et al., Para. 133).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al., to have an identifier of each of the data objects is  used to access each of the data objects in the off-chain storage, as taught by Martino et al., to have an improved parallel-chain blockchain architecture to resolve the limitations of PoW architecture (Martino et al., Para. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view of Martino et al. (US Pub. No. 2019/0081793) as applied to claim 2  above, and in further view of Adluri (U.S. Pat. Pub. 2020/0134565).
	As to claim 3, Nixon et al. as modified does not explicitly teach the identifier is a hash value of a corresponding data object at a time point when the corresponding data object is stored in the off-chain storage.
However, Adluri teaches the identifier is a hash value of a corresponding data object at a time point when the corresponding data object is stored in the off-chain storage (The transaction information includes but is not limited to a transaction identifier (which, e.g., can include the hash of the message), a message type, identifiers for the participants, a status of the message, time information (e.g., dates and times) related to the message or any other suitable information, or combinations thereof, see Adluri, Para. 8, in addition to teaching from Martino et al., Para. 81, regarding oracle database and oracle database function includes read/write).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nixon et al. as modified, to have the identifier is a hash value of a corresponding data object at a time point when the corresponding data object is stored in the off-chain storage, as taught by Adluri, to provide high levels of security, compliance, transparency, and trust among senders and receivers, and also offers trust and security by applying cryptography to ensure the safety of transactions and transaction histories that can be made available to every participant instantly (Adluri, Para. 2).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view of Nolan et al. (U.S. Pat. Pub. 2019/0349733).
	As to claim 4, Basu et al. does not explicitly teach storing a reference data object for the Merkle tree in an off-chain storage, wherein an identifier of the Merkle tree is used to access the reference data object  in the off-chain storage.
However, Nolan et al. teaches storing a reference data object for the Merkle tree in an off-chain storage, wherein an identifier of the Merkle tree is used to access the reference data object  in the off-chain storage (FIG. 26 is a process flow diagram of an example method 2600 for searching a blockchain hierarchy using Merkle tree indexes in accordance with some embodiments. The method 2600 of FIG. 26 may be implemented by the IoT device 3200 described with respect to FIG. 32. The method may begin at block 2602, for example, when a query is received to locate data. At block 2604, the query data may be located in a hierarchical blockchain. At block 2606, a data value may be used to consult an index or lookup table that associates data values with block hash values. At block 2608, the current blockchain is set to point to the root of a hierarchical blockchain. At block 2610, the block hash value is used to consult a Merkle tree for a current blockchain to determine location of a target block in a chain of blocks in the blockchain, see Nolan et al., Para. 241).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al., to have storing a reference data object for the Merkle tree in an off-chain storage, wherein an identifier of the Merkle tree is used to access the reference data object  in the off-chain storage, as taught by Nolan et al., to improve efficiency (Nolan et al., Para. 230).
	As to claim 6, Basu et al. as modified teaches the reference data object is a data object that stores hash values of a leaf node and an intermediate node of the Merkle tree (Merkle tree is generally a form of hash tree in which every non-leaf node is labeled with a hash of the labels or the values of two child nodes, see Nolan et al., Para. 230).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view of Nolan et al. (U.S. Pat. Pub. 2019/0349733) as applied to claims 4 and 6 above, and in further view of Nixon et al. (US Pub. No. 2020/0226123).
	As to claim 5, Basu et al. as modified does not explicitly teach the identifier of the Merkle tree is a Merkle root value stored in the root transaction.
However, Nixon et al. teaches the identifier of the Merkle tree is a Merkle root value stored in the root transaction (In a Merkle Tree each transaction is hashed according to a cryptographic hashing algorithm (e.g., SHA-256) and the resulting output hash is then combined with the hash of another transaction. Then the combined result is also hashed according to the cryptographic hashing algorithm. This output is then combined with the hash of two other transactions and this process is repeated until all of the transactions in the block are combined and hashed to generate a Merkle root that is used in the header for a block 602-608, see Nixon et al., Para. 85).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al. As modified, to have the identifier of the Merkle tree is a Merkle root value stored in the root transaction, as taught by Nixon et al., to improve securing communications (Nixon et al., Para. 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view of Nolan et al. (U.S. Pat. Pub. 2019/0349733) and Nixon et al. (US Pub. No. 2020/0226123).
	As to claim 14, Basu et al. does not explicitly teach
store a reference data object for the Merkle tree in the off-chain storage; and 
access the reference data object using an identifier of the Merkle tree;
the identifier of the Merkle tree is a Merkle root value stored in the root transaction.
However, 
Nolan et al. teaches
store a reference data object for the Merkle tree in the off-chain storage; and access the reference data object using an identifier of the Merkle tree (FIG. 26 is a process flow diagram of an example method 2600 for searching a blockchain hierarchy using Merkle tree indexes in accordance with some embodiments. The method 2600 of FIG. 26 may be implemented by the IoT device 3200 described with respect to FIG. 32. The method may begin at block 2602, for example, when a query is received to locate data. At block 2604, the query data may be located in a hierarchical blockchain. At block 2606, a data value may be used to consult an index or lookup table that associates data values with block hash values. At block 2608, the current blockchain is set to point to the root of a hierarchical blockchain. At block 2610, the block hash value is used to consult a Merkle tree for a current blockchain to determine location of a target block in a chain of blocks in the blockchain, see Nolan et al., Para. 241).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al., to have store a reference data object for the Merkle tree in the off-chain storage; and access the reference data object using an identifier of the Merkle tree, as taught by Nolan et al., to improve efficiency (Nolan et al., Para. 230).
Basu et al. as modified still does not explicitly teach the identifier of the Merkle tree is a Merkle root value stored in the root transaction.
Nixon et al. teaches the identifier of the Merkle tree is a Merkle root value stored in the root transaction (In a Merkle Tree each transaction is hashed according to a cryptographic hashing algorithm (e.g., SHA-256) and the resulting output hash is then combined with the hash of another transaction. Then the combined result is also hashed according to the cryptographic hashing algorithm. This output is then combined with the hash of two other transactions and this process is repeated until all of the transactions in the block are combined and hashed to generate a Merkle root that is used in the header for a block 602-608, see Nixon et al., Para. 85).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al. As modified, to have the identifier of the Merkle tree is a Merkle root value stored in the root transaction, as taught by Nixon et al., to improve securing communications (Nixon et al., Para. 5).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2022/0029815) in view MA (U.S. Pat. Pub. 2020/0127814).
	As to claim 9, Basu et al. does not explicitly teach verifying integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle root value stored in the root transaction to a root value of the verification tree.
However, MA teaches verifying integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle root value stored in the root transaction to a root value of the verification tree (The receiver of the message compares the root hash on the blockchain to the root hash of the received extended tree to authenticate that the extended tree has not been modified, see MA, Para. 13, an "extended MO" tree may be similar to a "hash" tree or a "Merkle" tree, see MA, Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al., to have verifying integrity of the plurality of data objects, wherein the verifying comprises: creating a verification tree on the basis of a current hash value of each of the data objects, and comparing a Merkle root value stored in the root transaction to a root value of the verification tree, as taught by MA, to improve authentication techniques (MA, Para. 2).
	As to claim 15, Basu et al. does not explicitly teach the off-chain storage stores information related to each of the data objects, wherein the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belongs.
However, MA teaches 
the off-chain storage stores information related to each of the data objects, wherein the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belongs (Each copy of blockchain 114 is synchronized with other copies within computing system 100 using a consensus mechanism, see MA, Para. 25. Each block 302 comprises data 304, a hash value 310, and a pointer 312. The data 304 comprises a root hash 612, see MA, Para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Basu et al., to have the off-chain storage stores information related to each of the data objects, wherein the information includes identifiers of each of the data objects, physical locations of each of the data objects, and Merkle root values of Merkle trees to which each of the data objects belongs, as taught by MA, to improve authentication techniques (MA, Para. 2).

Response to Argument
	Applicant’s remarks filed on 2/7/2022 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/             Primary Examiner, Art Unit 2168